Citation Nr: 1705202	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  00-22 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for tinea versicolor.

2.  Entitlement to an initial rating in excess of 10 percent for gastritis.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1969 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2000, January 2009 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Board remanded the tinea versicolor claim in December 2004, and then remanded all claims in March 2013 and February 2016.

The Board observes that an appeal concerning the issues of entitlement to a rating in excess of 10 percent for a left knee disability; entitlement to a rating in excess of 10 percent for asbestosis; and whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disability (to include posttraumatic stress disorder (PTSD) or depression) has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not received a Board hearing with regard to the issues on appeal.  In an August 2016 substantive appeal, he requested a Board videoconference hearing with regard to his more recently appealed issues and the issues currently within the Board's jurisdiction.  Accordingly, remand is required so that a Board hearing may be scheduled in accordance with his request.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2016).
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to his current address of record, with a copy to his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




